Citation Nr: 1439899	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-36 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of psychiatric treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984, and from January 1986 to April 1994.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision by the VAMC in Canandaigua, New York, which denied a claim for payment or reimbursement of psychiatric treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008.  The Veteran timely appealed.

In October 2010, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In August 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran is service-connected for bipolar disorder, evaluated as 70 percent disabling. 

2.  The Veteran presented to the Clifton Springs Hospital on March 12, 2008; he was admitted and treated intensively and monitored for a mental illness, and discharged on April 9, 2008.

3.  The emergency psychiatric services provided at the Clifton Springs Hospital were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other federal facilities were not feasibly available, and an attempt to obtain prior VA authorization had been refused; nor is the Veteran's condition shown to have stabilized at any time prior to his discharge.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized psychiatric treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008, have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 17.120 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of psychiatric expenses.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.


II.  Analysis

The basic facts in this case are not in dispute.  Since February 1999, the Veteran has been service-connected for bipolar disorder, evaluated as 70 percent disabling.  A total disability rating based on individual unemployability (TDIU) is also in effect.  He now seeks payment or reimbursement for psychiatric treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008.  

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment, or who were participants in a vocational rehabilitation program.  

As noted, service connection is currently in effect for bipolar disorder, evaluated as 70 percent disabling.  As such, 38 U.S.C.A. § 1728 is applicable; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated, or is not in receipt of total compensation).  In this regard, no further discussion of payment or reimbursement under 38 U.S.C.A. § 1725 is warranted or necessary. 

According to the Veteran, he was suicidal and in crisis, and had an ongoing polysubstance abuse problem, at the time he presented at the Clifton Springs Hospital in March 2008 for inpatient care of his mental illness.  The Veteran testified that, over the years, he had been in ten VA hospitals; and that his current VA physician for the past couple of years had recommended a higher level of care for the Veteran's mental illness.  The VA physician also had referred the Veteran to the Clifton Springs Hospital in March 2008 because the VA facility in Canandaigua did not offer an acute psychiatric center and detoxification program. 

Records show that VA authorization for treatment at the Clifton Springs Hospital in March 2008 was denied because VA facilities for inpatient substance abuse rehabilitation were available.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran, until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2013).  

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2013); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Here, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2013).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Initially, at issue in this case is the second element; and in particular, whether the psychiatric treatment rendered between March 12, 2008, and April 9, 2008, was on an emergent basis.

In this regard, the Veteran reported being in a crisis and being suicidal in March 2008; and the referral from his VA treating physician reflected the need for urgent care, due to exacerbation and de-compensation of his bipolar disorder.

The Board also notes that the VA treating physician, Thomas Wong, D.O., provided a medical statement in October 2011.  Dr. Wong indicated that the Veteran was already receiving mental health services as an inpatient at Clifton Springs Hospital at the time of the original referral, which was made post-hospitalization; and opined that it would not have been clinically safe to transfer him to a VA facility.

Pursuant to 38 U.S.C.A. § 1728, treatment for a medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. § 1728; 76 Fed. Reg. 79,069, 79,070 (to be codified at 38 C.F.R. § 17.120).

Here, the Board finds that the Veteran has demonstrated that the evaluation and treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008, was for a medical emergency.  Records include a request for VA authorization of urgent (within 24 hours) psychiatric intensive (inpatient) care, which reflected a time period lasting from one to six months.  Resolving all doubt in favor of the Veteran, delay in seeking immediate inpatient psychiatric care would have been hazardous to life or health.  Hence, the second element for reimbursement is met.

Lastly, at issue in this case is the third element, and in particular, whether VA or other federal facilities were feasibly available to render treatment between March 12, 2008, and April 9, 2008.  
  
A VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required, makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2013); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility). 

Records show that VA facilities in Canandaigua, New York; in Buffalo, New York; and in Bath, New York, were available at the time to provide inpatient substance abuse rehabilitation.  In this regard, the Board notes that inpatient psychiatric services had been urgently requested by the VA physician; and that there is no indication in the record as to whether intensive psychiatric services were feasibly available to the Veteran at a VA facility or other federal facility in March 2008.  Moreover, an attempt to obtain prior VA authorization had been refused.  Ultimately, VA treatment records show a good response to the Veteran's present medication regimen.  Dr. Wong's October 2011 letter also reflects that the Veteran's stay at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008, started his recovery, which has been sustained.  Under these circumstances, and resolving all doubt in favor of the Veteran, the Board finds that the nature of the treatment required by the Veteran and as referred by Dr. Wong made it necessary or economically advisable for the Veteran to use non-VA facilities.

Moreover, the evidence of record is insufficient to show that the episode of care at issue was not a "continued medical emergency" of such a nature that the Veteran could have been safely discharged or transferred to a VA or other federal facility.  See 38 C.F.R. § 17.120(b).  As noted above by Dr. Wong, the Veteran's treatment records do not present clear evidence that he was clinically stable for transfer on any particular day prior to his discharge on April 9, 2008.
 
Given the foregoing, the Board finds that the evidence is at least in equipoise, and that payment or reimbursement of psychiatric treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008, is warranted.  Therefore, the claim is granted. 


ORDER

The claim of entitlement to payment or reimbursement for unauthorized psychiatric treatment rendered at the Clifton Springs Hospital between March 12, 2008, and April 9, 2008, is granted.




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


